Citation Nr: 1734411	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) greater than 30 percent from March 25, 2008; and greater than 70 percent since March 29, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004; and from March 2007 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The May 2010 rating decision granted, in pertinent part, service connection for PTSD with a rating of 30 percent effective March 25, 2008; and denied, in pertinent part, service connection for a right ankle disorder and skin disorder.

In a rating decision dated in October 2013, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective March 29, 2009.  The RO also granted service connection for diarrhea; thus, resolving the Veteran's claim of service connection for digestive issues, which had been appealed.

The decision below addresses the skin disorder claim.  The remaining two claims are addressed in the remand section following the decision.


FINDING OF FACT

A skin disorder, currently diagnosed as eczema, urticaria, and dermatographism, began during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, currently diagnosed as eczema, urticaria, and dermatographism, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin condition, which he states began during active duty service; just prior to his first deployment to the Persian Gulf.  See September 2013 Form 9.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran's service treatment records (STRs) reflect evidence of a skin disorder, including in July 2004 and in February 2007 that references eczema.  Moreover, this recollection of a skin disorder getting worse during deployment to Iraq is consistent with the circumstances and hardships of his combat service, which is shown by the award of the combat action badge.  See 38 U.S.C.A. § 1154(b): 38 C.F.R. § 3.304(d).

After service, in November 2008, the Veteran filed his claim of service connection for a skin disorder, which was less than one year after his separation from active duty service.  On VA examination in October 2009, the examiner found "eczema - one large urticarial plaque" and "positive dermatographism."  Additionally, VA medical records chronicle complaints of chronic itchy skin rash, diagnosed as eczema, urticaria, and dermatographism.  See VA medical records dated in 2009 and 2016.

In consideration of this evidence, the Board finds that a skin disorder, currently diagnosed as eczema, urticaria, and dermatographism, began during the Veteran's active duty service.  There is in-service documentation of skin problems and the Veteran had combat service in Iraq.  Moreover, there is evidence of skin problems shortly after service and continuing, without any shown intercurrent cause.  Thus, it is reasonable to believe that the same skin problems started during service.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for a skin disorder, currently diagnosed as eczema, urticaria, and dermatographism.


ORDER

Service connection for a chronic skin disorder, currently diagnosed as eczema, urticaria, and dermatographism, is granted.


REMAND

The Veteran also seeks service connection for a right ankle disorder, which he contends began during active duty service in May 2003.  See November 2008 claim for service connection.  He is already service connected for left ankle sprain.  Review of military records/the Veteran's DD-214s indicates that this would have been during his deployment to the Persian Gulf.  STRs include complaints of and treatment for left ankle problems, but no right ankle complaints; however, the Veteran filed his claim for a right ankle disorder less than one year after his separation from service and the more recent VA medical records, including in 2011 and 2016, show complaints of right ankle pain.  On VA examination in November 2009, the Veteran complained of right ankle pain and there appears to have been objective evidence of pain on motion after repetitive use at that time, but the diagnosis was "normal examination of the right ankle."  

Standard service connection requires the existence of a current disability.  Additionally, pain alone is not sufficient to meet this element.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the Veteran's case, no disability is presently shown, but with continued complaints and the last VA examination nearly eight years ago, the Board finds that a new VA examination is warranted to determine if the Veteran in fact has a current right ankle disorder.  Furthermore, pain may constitute sufficient evidence for service connection for disabilities occurring in Persian Gulf veteran.  See 38 C.F.R. § 3.317(b)(4), (5).  See also Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  This should also be considered on remand.

For the PTSD rating claim, the most recent VA examination was in August 2013.  In September 2016, the Veteran indicated that his PTSD has gotten severely worse.  The Board finds that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In light of the remand, updated VA treatment records should be obtained.  The Veteran indicates that he receives treatment at the Manhattan VA Medical Center (VAMC) in New York, New York, the Manhattan Vet Center, and the Jersey City, New Jersey VA community based outpatient clinic (VACBOC).

Lastly, the Veteran contends that his PTSD rating should be separate and distinct from the current rating that combines it with his service-connected traumatic brain injury (TBI) and headaches.  This aspect of the claim should also be considered on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records dated since August 2016 with the claims file, including from the Manhattan VAMC, the Manhattan Vet Center and the Jersey City VACBOC.

2.  Thereafter, schedule the Veteran for a VA examination regarding his claim of service connection for a right ankle disorder.  The examiner must discuss the Veteran's right ankle complaints during and since service with the Veteran and document said in the examination report.  The claims file must also be reviewed by the examiner.  

All indicated tests, including radiology testing, should be performed, and all findings reported in detail.  The examiner should determine if there is a present right ankle disorder and explain why or why not.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that a current right ankle disorder began during active duty service or within the year after service, or is otherwise related to service.  

Additionally, if a right ankle disorder is not clinically diagnosed, comment on whether there is an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).

MUCMI means a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered to be medically unexplained.

A complete rationale or explanation for all opinions should be provided. 

3.  Also, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  All manifestations that result in occupational and social impairment should be set forth, and the level of impairment should be identified.

A complete rationale or explanation for all opinions should be provided. 

4.  Finally, after completion of all of the above and any other necessary development, readjudicate the claims remaining on appeal.

All evidence received since the September 2013 statements of the case must be reviewed and considered.  

Consideration should be given to the provisions of 38 C.F.R. § 3.317 for the right ankle claim.

Consideration should be given as to whether the Veteran should have separate PTSD, TBI and headaches ratings.  

If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


